Citation Nr: 1524841	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for cervical spine degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar spine degenerative joint disease.

3.  Entitlement to a compensable evaluation for hearing loss disability.

4.  Entitlement to an initial evaluation in excess of 30 percent prior to September 19, 2011, and 50 percent thereafter, for general anxiety disorder.

5.  Entitlement to an effective date earlier than July 6, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an effective date earlier than April 2, 2003 for the grant of service connection for general anxiety disorder.

7.  Entitlement to an effective date earlier than September 19, 2011 for the grant of entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, and Muskogee, Oklahoma. 

In October 2010, the RO granted service connection for peripheral neuropathy of the right lower extremity with an effective date of July 6, 2010.  The RO also continued 10 percent evaluations for service-connected neck and back disabilities, and a noncompensable evaluation for hearing loss.  The Veteran filed a notice of disagreement dated in September 2011 with respect to the evaluations of the neck, back, and hearing loss disabilities, and requested an earlier effective date for the grant of service connection for right lower extremity peripheral neuropathy.  The RO issued a statement of the case dated in June 2013 and the Veteran filed his substantive appeal in August 2013.

In August 2011, the RO granted entitlement to service connection for general anxiety disorder, evaluated as 30 percent disabling, effective from August 11, 2003.  The Veteran filed a notice of disagreement dated in September 2011 with respect to the evaluation and effective date for this disability.  The RO issued a statement of the case dated in June 2013 in which the condition was evaluated as 30 percent disabling from April 2, 2003, and 50 percent disabling from September 19, 2011.  The Veteran filed his substantive appeal in August 2013.  

In June 2014, the RO granted entitlement to individual unemployability, effective from September 11, 2011.  In October 2014, the Veteran filed a notice of disagreement as to the effective date for this award.

The issues of entitlement to earlier effective dates for the grant of service connection for general anxiety disorder and for the grant of entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not been manifested by limitation of forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or doctor prescribed bedrest for incapacitating episodes having a total duration of at least two weeks during the past twelve months.

2.  The Veteran's lumbar spine disability has not been manifested by limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or doctor prescribed bedrest for incapacitating episodes having a total duration of at least two weeks during the past twelve months.

3.  The Veteran's service-connected bilateral hearing loss disability has been manifested by no more than auditory acuity level I in the right ear and level V in the left ear.

4.  Prior to January 15, 2009, the Veteran's service-connected general anxiety disorder was not manifested by occupational and social impairment with reduced reliability and productivity.

5.  From January 15, 2009, the Veteran service-connected general anxiety disorder was not manifested by occupational and social impairment, with deficiencies in most areas.

6.  At no time during the rating period on appeal has the Veteran's service-connected general anxiety disorder been manifested by symptoms which have caused total occupational and social impairment or deficiencies in most areas. 

7.  The RO received the Veteran's claim for an increased rating for lumbar spine disability on July 6, 2010; there is no evidence of an earlier claim; subsequently, the Veteran was diagnosed with right lower extremity peripheral neuropathy in VA examination report. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected cervical spine disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7 , 4.71a, Diagnostic Codes 5237, 5243 (2014).

2.  The criteria for a rating in excess of 10 percent for service-connected lumbar spine disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7 , 4.71a, Diagnostic Codes 5237, 5243 (2014).

3.  The criteria for a compensable evaluation for hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

4.  The criteria for a disability rating higher than 30 percent for general anxiety disorder were not met prior to January 15, 2009.  38 U.S.C.A. §§ 1155 ; 38 C.F.R. §§ 3.321 , 4.130, Diagnostic Code 9400.

5.  As of January 15, 2009, and no earlier, the criteria for a disability rating of 50 percent, and no higher, for general anxiety disorder are met. 38 U.S.C.A. §§ 1155 ; 38 C.F.R. §§ 3.321 , 4.130, Diagnostic Code 9400.

6.  The criteria for the assignment of an effective date earlier than July 6, 2010, for the award of service connection for right lower extremity peripheral neuropathy, are not met. 38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 , 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a July 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) in connection with the Veteran increased rating claims.  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's general anxiety disorder increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  In addition, the appeal as to the effective date for service connection for right lower extremity peripheral neuropathy also arises from the decision granting the claim for service connection. Once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under the VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file. The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

II.  Increased evaluations 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).  In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

A.  Increased Rating for Cervical and Lumbar spine disabilities

In this case, the Veteran's service-connected cervical and lumbar spine disabilities are each evaluated as 10 percent disabling under Diagnostic Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine. 

Under the rating formula, the criteria for a 20 percent rating are:  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent rating are:  forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The criteria for a 40 percent rating are:  Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86).  Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5).

Under 38 C.F.R. § 4.71a , Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bedrest prescribed by a physician and treatment by a physician. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Finally, the Board notes that Diagnostic Code 5010 rates disabilities analogously to DC 5003, for degenerative arthritis.  See 38 C.F.R. § 4.71a, DCs 5003-5014.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The medical evidence in this case consists of  outpatient treatment records and VA examinations dated in August 2010 and March 2013.

In August 2010, upon examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone and atrophy of the limbs. The examination revealed tenderness described as the upper and lower base of the neck. There was no ankylosis of the cervical spine.  Cervical range of motion was forward flexion of 45 degrees, extension of 45 degrees, right and left lateral flexion of 45 degrees, and right and left rotation of 80 degrees.  Range of motion was the same upon repetition with no additional limitation.  The joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

2010 examination of the thoracolumbar spine revealed no evidence of radiating pain on movement. Muscle spasm was absent. There was tenderness noted on exam described as along the lower lumbar spine.  Spinal contour was preserved, though there was tenderness. There was no guarding of movement.  The examination did not reveal any weakness. Muscle tone was normal. Musculature was normal. There was negative straight leg raising on the right and leg.  Lasegue's sign was negative. There was no atrophy present in the limbs and there was no ankylosis of the thoracolumbar spine.  Range of motion testing indicated forward flexion of 90 degrees, extension of 30 degrees, and right and left lateral flexion and right and left rotation of 30 degrees each.  Range of motion was the same upon repetition with no additional limitation.   The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  Neurological examination was normal and there was no evidence of Intervertebral Disc Syndrome.  The examiner indicated that the Veteran reported that he had shooting and burning pain  intermittently from the lower lumbar spine to the right hip, posterior buttocks and along the lateral right thigh and right lateral lower leg. It was not present on examination but the Veteran indicated that it occurred after 20 minutes of sitting.  The lumbar spine x-ray report showed degenerative arthritis.  The Veteran was diagnosed with degenerative joint disease of the cervical spine and degenerative disc disease of the lumbar spine with intermittent peripheral neuropathy of the right sciatic nerve.  The examiner noted that prolonged sitting, standing or walking aggravated his lower back condition, but that the Veteran was self-employed and would regulate his job as needed by his back condition. The Veteran also had to avoid prolonged sitting, standing or walking since this aggravates his lower back condition, as did heavy lifting.

In March 2013, the VA examiner diagnosed the Veteran with low back pain.  He was also diagnosed with right side sciatica.  The Veteran reported flares every 2-3 months that were sometimes so bad he could not get out of bed.  The examiner noted that these episodes were self-directed.  The Veteran indicated that he had to change position frequently for relief.  The Veteran reported that he had occasional right sciatica with tingling radiation into the right thigh and occasionally below the right knee.  Range of motion testing revealed forward flexion of 90 degrees with no objective evidence of painful motion, extension of 25 degrees with no objective evidence of painful motion, right and left lateral flexion of 30 degrees with no objective evidence of painful motion, and right and left rotation of 30 degrees with no objective evidence of painful motion.  Upon repetition, the readings were the same with no additional limitation and functional loss and/or functional impairment.  There was also no localized tenderness or pain to palpation for joints and/or soft tissue, no muscle atrophy, and no guarding or muscle spasm of the thoracolumbar spine.  Strength testing and neurological examination was normal (with the exception of the right lower extremity) and the examiner found that the Veteran did not have IVDS of the thoracolumbar spine.  X-ray reports indicated the presence of arthritis.

The March 2013 examiner also diagnosed the Veteran with cervical degenerative joint disease and neck pain.  The examiner indicated that there were no flares and range of motion testing revealed forward flexion of 45 degrees with no objective evidence of painful motion, extension of 45 degrees with no objective evidence of painful motion, right and left lateral flexion of 25 degrees with no objective evidence of painful motion, and right and left rotation of 50 degrees with no objective evidence of painful motion.  Upon repetition, the readings were the same with no additional limitation and functional loss and/or functional impairment.  There was also no localized tenderness or pain to palpation for joints and/or soft tissue, no muscle atrophy, and no guarding or muscle spasm of the thoracolumbar spine.  Strength testing and neurological examination was normal and the examiner found that the Veteran did not have IVDS of the cervical spine.  X-ray reports indicated the presence of arthritis.

Outpatient treatment reports from VA Medical Center Houston, Muskogee, and Tulsa from January 1, 2003 to present were reviewed and showed complaints of spine pain.  However, these records did not show results that would indicate the presence of a disability warranting higher evaluations.  The Board finds that the VA examinations are the most thorough and probative evidence of record as they are based on extensive testing as well as the Veteran's reported history. 

Based on the forgoing, the Board finds that higher evaluations are not warranted for the Veteran's service-connected lumbar and cervical strains.  

In order to warrant a rating in excess of 10 percent for the cervical spine disorder, the evidence must show forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes having a total duration of at least two weeks.  

For the lumbar spine condition, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or incapacitating episodes having a total duration of at least two weeks.

In this case, VA examination dated August 25, 2010 and VA examination dated March 14, 2013 show that range of motion of the cervical and lumbar spines was effectively within normal limits. There was also no painful motion on examination and no radiculopathy (with the exception of the right lower extremity, which has since been service-connected).  There was also no evidence of IVDS.  Here, range of motion test results support the evaluation of 0 percent.  However, as the medical evidence shows evidence of arthritis confirmed by x-ray, an evaluation of 10 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, disability ratings in excess of 10 percent for the period are not for application.  

The medical evidence in this case also indicates that the Veteran retained range of motion within the relevant criteria even after consideration of additional functional impairment due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). The evidence does not support a finding that even with pain, the Veteran's flexion is limited to an extent which would warrant a higher rating. The evidence is also against a finding that he has spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or abnormal kyphosis. There is also no evidence of radiculopathy or any other neurologic abnormality with the exception of right lower extremity radiculopathy, which is service-connected.  Thus, additional separate ratings are not warranted on these bases as well.  The Veteran's assertion of self-prescribed bed rest is not synonymous with an incapacitation episode under Note (1) of the rating code, and does not warrant a higher rating. 

B.  Increased rating for hearing loss disability

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, or in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

In this case, the Veteran submitted the results of a hearing examination dated in November 2008.  The test failed to include information as to whether testing used the Maryland CNC word list.  Nonetheless, the Board has considered that the record reflects a right ear speech discrimination score of 96 percent, and a left ear speech discrimination score of 92 percent.  In addition, the Board has reviewed the graphs, but finds that the evidence does not warrant a higher rating, and does not differ significantly from the August 2010 examination report in terms of pure tone threshold decibels levels at various frequencies. 

At an August 2010 VA examination, the pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
55
70
LEFT
55
65
65
75

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 50 decibel loss in the right ear and a 65 decibel loss in the left ear.  The audiologist indicated that the Veteran had 100 percent speech discrimination in the right ear and 100 percent speech discrimination in the left ear.  The left ear met the criteria for an exceptional pattern of hearing loss because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  These audiometry test results equate to level I hearing in the right ear, using Table VI, and level V hearing in the left ear, using Table VIA.  38 C.F.R. § 4.85, 4.86.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level IV hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  The Veteran reported difficulty understanding conversation, particularly in the presence of background noise and over the phone.  The examiner found that the effect of the Veteran hearing loss was moderate difficulty understanding conversation in the workplace and  moderately-severe difficulty understanding conversation, particularly in
the presence of background noise.

At an April 2013 VA examination, the pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
60
80
LEFT
60
55
70
75

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 56 decibel loss in the right ear and a 65 decibel loss in the left ear.  The audiologist indicated that the Veteran had 100 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear.  The left ear met the criteria for an exceptional pattern of hearing loss because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  These audiometry test results equate to level I hearing in the right ear, using Table VI, and level V hearing in the left ear, using Table VIA.  38 C.F.R. § 4.85, 4.86.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level IV hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  The Veteran reported that he had difficulty understanding speech in most situations his hearing aids, but that the hearing loss did not affect his ability to work.

Outpatient treatment reports were reviewed and considered. These records show complaints of hearing loss.  However, these records fail to provide current hearing test results that show the symptoms of this disability have increased in severity such as to warrant a compensable evaluation.

The Board finds that the requirements for higher evaluations for bilateral hearing loss disability are not met based on the demonstrated levels of hearing impairment.  The Board has considered the Veteran's statements, but finds that audiometric testing results are more probative in this matter.  In this regard, the Board notes that the assignment of scheduler disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.  

C.  Increased Rating for General anxiety disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating. 
38 C.F.R. § 4.130 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

In this case, the Veteran is diagnosed with general anxiety disorder, evaluated as 30 percent prior to September 19, 2011, and 50 percent thereafter.  In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms

A VA mental status examination dated in July 2004 shows flattened affect.  The examiner also noted anxiety and chronic sleep impairment.  A GAF score of 65 was assigned, indicating some mild symptoms; or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful: interpersonal relationships.  It was noted that the Veteran does not pose a danger to himself or others, was alert and oriented, and had intact memory.  He was noted to have decreased attention and concentration, but had adequate insight into his problems and fair judgment.  He had no delusions or hallucinations.  his speech was clear, and coherent with no noted problems.  He had fair appetite, fair motivation, and fair sex drive.  Although the Veteran reported that he had a strained relationship with his children, he also reported that his marriage was going "very well."  It was noted that he was not detached from others and cares about others.

Another VA examination dated in April 2007 found anxiety and panic attacks (less than weekly).  A GAF of 70 was assigned, again indicating some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  It was noted that the Veteran was not receiving any mental health treatment, but takes sleep medication to help sleep, and drinks herbal tea to relax.  The Veteran reported that he enjoys his ministry work at prison and stated that "it does not appear that psychological symptoms interfere with [my] social functioning."  The Veteran also stated that he does not see himself as having mental health problems except for episodic anxiety.  He stated "I'm doing well, I'm functioning well".  He also reported that his marriage was "okay".

The Veteran was also afforded a psychiatric evaluation in October 2008.   The examiner diagnosed general anxiety disorder, but did not perform a general evaluation, as the opinion was primarily a review of the medical evidence concerning the validity of a diagnosis of PTSD.  

On January 15, 2009, the Veteran was seen at the VA and assessed with general anxiety disorder.  The Veteran reported depressed mood, decreased interest in pleasurable activities, excessive guilt, feelings of worthlessness, indecisiveness, diminished ability to concentrate, variable appetite, psychomotor retardation, low self-esteem, frequent crying spells, feeling overly emotional, irritability, as well as excessive anxiety and worry.  He denied psychotic symptoms including hearing voices or seeing things, and did not exhibit disorganized and unpredictable behavior.  He had no homicidal or suicidal ideation.  He denied symptoms including forgetfulness, losing track of time, getting lost, difficulty with managing money, and panic attacks.  He was assigned a GAF score of 55. 

The Veteran was also afforded an additional VA examination in 2013.  The March 2013 examination report reflects that the Veteran had symptoms of suicidal ideation, occupational and social impairment with reduced reliability and productivity, circumlocutory speech, circumstantial speech, difficulty in understanding complex commands, flattened affect, anxiety, chronic sleep impairment, depressed mood, mild memory loss, and panic attacks.  A GAF score of 60 was assigned, indicating moderate symptoms or any moderate difficulty in social, occupational, or school functioning.  The examiner found that the symptoms caused occupational and social impairment with reduced reliability and productivity, which is the standard for a 50 percent rating. 

Outpatient treatment reports VA Medical Center Houston and Muskogee were reviewed and considered.  These records indicate diagnoses and treatment related to the Veteran's disorder, but failed to show symptoms worse than those indicated above.  

Based on the foregoing, the Board finds that a rating in excess of 30 percent prior to January 15, 2009 is not warranted by the objective evidence of record, but that an evaluation of 50 percent, and no higher, is warranted beginning January 15, 2009, based on the findings of the January 2009 VA psychiatric evaluation.  The increase is not reflected in the objective record until this time, but as of this date, it was at least as likely as not that the Veteran was experiencing moderate symptoms with difficulty in social, occupational, or school functioning, as reflected in the GAF score of 55.  

As a whole, the evidence does not reflect that the Veteran has a total occupational and social impairment for any period on appeal. The Veteran reported to the 2004 and/or 2007 examiners that he was "doing well" and "functioning well".  He was married and his marriage was "doing okay" or "very well".  He was also working, and stated that he is able to work by himself; he reported difficulty working with others in the past. The Veteran reported that he enjoys his ministry work in prisons, and the report reflects that the Veteran "said that at this time it does not appear that psychological symptoms interfere with his social functioning."  

The January 2009 record continues to show that the Veteran had a supportive family and was active in his church and prison ministry, despite his contention that he had a lack of motivation, mood swings, irritability, and that he cannot focus on his career needs.  His temporary unemployability was not noted to be due his service-connected disabilities.  (The record reflects that the Veteran had moved to another state in May 2008 due to his wife's transfer, and that he had been let down by people with whom he was going to work.)

Although the Veteran has had difficulties with his spouse (to include reported verbal outbursts towards his family), the 2013 examination report reflects that he was still married, and has contact and a fair relationship with three of his five children (it was noted to be strained in 2004).  The record also reflects that the Veteran is still actively involved in prison ministry.  The record reflects that the Veteran is working 20 hours a week at a large retail establishment, assisting customers; such evidence is against a finding of total occupational and social impairment, or impairment with deficiencies in most areas.  

The above factors are indicative that the Veteran's symptoms do not rise to the level which would warrant a 100 percent or 70 percent rating.  The Veteran's ability to maintain family relationships and work without benefit of continuous or frequent mental health treatment and/or medication does not support a finding that his symptoms are so severe as to cause deficiencies in most areas, or total impairment.  The Board has considered the Veteran's reported symptoms, to include such things as suicidal ideation; however, his symptoms have not caused the level of impairment necessary to warrant a 70 or 100 percent rating.  It is not merely the symptom which entitles a Veteran to a higher rating, but the effect that the symptom has on his functioning. 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated, to include the Veteran's level of functioning.  

Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  In assigning the Veteran's ratings the Board has considered the pertinent evidence of record, to include clinical findings, the Veteran's reported symptoms, and the assigned GAF scores, and the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b).

Extra-schedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria. The discussion above reflects that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran has not reported any symptoms attributed to his service-connected disabilities not contemplated by the rating criteria. The rating criteria for the spine allow for ratings based on symptoms such as limitation of motion, and spasms. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.40, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011). In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The rating criteria for psychiatric disabilities specifically contemplate levels of functioning of social and occupational impairment regardless of whether the symptom is listed as an example. The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment. Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity. The rating criteria also include consideration of use of medication, as evidenced by the 10 percent evaluation criteria.  

With regard to hearing loss disability, the August 2010 and April 2013 VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. at 455.  The Veteran reported difficulty understanding conversation and in most situations without his hearing aids, particularly in the presence of background noise and over the phone, but that the hearing loss did not affect his ability to work.

In addition, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of the pertinent Tables were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing loss disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). The Board has considered the numerical findings, as well as the Veteran's reported effects.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating does not place his symptoms outside of that contemplated by the rating schedule.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Circ. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in the present case, the evidence does not support a finding that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that referral for extra-schedular evaluation is not warranted. Thun, 572 F.3d 1366 .

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In the present case, the Veteran has been granted a TDIU effective from September 11, 2011.  The issue of entitlement to an effective date earlier than September 11, 2011 is addressed in the remand below.  Thus, further discussion is not warranted at this time.  

III.  Earlier effective date for right lower extremity peripheral neuropathy.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3. 400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3. 400(b)(2).

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is required to adjudicate all issues reasonably raised by a liberal reading of all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 9, 84 (2009).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r) (2014).

The Veteran's service ended in July 1967.  He has not claimed, nor does the record otherwise show that there was claim for right lower extremity radiculopathy within a year of service discharge.  Rather, a claim was received July 6, 2010 for an increase in the Veteran's thoracolumbar spine disability.  Subsequently, the August 2010 VA examination noted right lower extremity radiculopathy and medically linked it to the Veteran service-connected back disability.  As such, the RO granted the effective dated from the date of the claim for increase.  As the medical records do not indicate a diagnosis related to his disability prior to July 6, 2010, an earlier effective date is not warranted.  In this regard, the Board notes that in July 2004, the Veteran was indicated to have pain radiating to his right leg.  Both the April or July 2004 VA reports, however, indicated normal neurological findings and no peripheral neuropathy of the right lower extremity.

In summary, the claims folder contains no communication from the Veteran or his representative indicating intent to seek, service connection for right lower extremity radiculopathy prior to July 6, 2010, and the claims file does not indicate diagnoses related to this condition prior to that date.  As such, the claim for an effective date earlier than July 6, 2010 must be denied. 38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 10 percent for service-connected cervical spine is denied.

An evaluation in excess of 10 percent for service-connected thoracolumbar spine disability is denied.

An initial compensable disability rating for hearing loss disability is denied.

An initial evaluation in excess of 30 percent prior to January 15, 2009 for general anxiety disorder is denied.

Entitlement to a 50 percent disability rating, and no higher, for general anxiety disorder effective from January 15, 2009, and no earlier, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date earlier than July 6, 2010, for the grant of service connection for right lower extremity peripheral neuropathy, is denied.



REMAND

In August 2011, the RO granted entitlement to service connection for general anxiety disorder, evaluated as 30 percent disabling, effective August 11, 2003.  The Veteran filed a notice of disagreement dated in September 2011 with respect to the evaluation and effective date for this disability. In June 2013, the RO issued a statement of the case regarding the evaluation. In a July 2013 rating decision, the RO issued a new effective date of April 2003. In September 2013, the Veteran filed a notice of disagreement as to the effective date. No statement of the case has been issued regarding the question of the effective date.  

In addition, in June 2014, the RO granted entitlement to individual unemployability, effective September 11, 2011.  In October 2014, the Veteran filed a notice of disagreement as to the effective date for this award.  No statement of case has yet been issued.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of service connection for general anxiety disorder, and entitlement to an earlier effective date for the grant of entitlement to individual unemployability, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


